Case 1:14-ml-02570-RLY-TAB Document 9347-1 Filed 10/08/18 Page 1 of 3 PageID #:
                                    62978
                   CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                   Page 1

 1      UNITED STATES DISTRICT COURT
 2      SOUTHERN DISTRICT OF INDIANA
 3      INDIANAPOLIS DIVISION
 4      _________________________________________
 5      In Re:     COOK MEDICAL, INC., IVC FILTERS
 6      MARKETING, SALES PRACTICES AND
 7      PRODUCTS LIABILITY LITIGATION
 8      ________________________________________
 9      Case No. 1:14-ml-2570-RLY-TAB
10      MDL No. 2570
11      This Document Relates:
12      Brand v. Cook Medical, Inc., et al.
13      Case No. 1:14-cv-06018-RLY-TAB
14      ______________________________________
15          CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
16                VIDEOTAPED DEPOSITION
17                OF REBECCA BETENSKY PhD
18                Newton, Massachusetts
19                Monday, July 2, 2018
20
21
22      Reported by:
23      Deborah Roth, RPR-CSR
24      Job No. 2925777
25

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 1:14-ml-02570-RLY-TAB Document 9347-1 Filed 10/08/18 Page 2 of 3 PageID #:
                                    62979
                   CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                                   Page 22                                                 Page 24
     1      A. I've read it over. I haven't -- I              1    look at my current report, I would just want
     2    can't say that I have studied it deeply and         2    to correct it a little bit, and like I said,
     3    gone to original sources again. I have not,         3    I sort of started in the wrong place in the
     4    but I read my report again.                         4    deposition, but ended in the right place,
     5      Q. Okay. And just to kind of cut to the           5    and in the current report I started -- I
     6   chase, it seems to me that your prior report         6    just have it in the wrong place. So I would
     7   is largely incorporated into your current            7    just wanted to make that correction.
     8   report, with kind of only a few changes here         8      Q. All right. What is the correction
     9   and there; is that a fair statement?                 9   that you're talking about making to your
    10      A. Correct.                                      10   discussion of the 95 percent confidence
    11      Q. Okay. And I did notice that a couple          11   interval?
    12   of things had changed, things like risk             12      A. Right. So I just explained it
    13   ratios, things like that, maybe four or five        13    slightly incorrectly.
    14   changes. I can walk through them. I don't           14           So 95 percent confidence interval
    15   know that we need to though.                        15    is an interval that we say 95 percent
    16           Is that a fair assessment as well?          16    probability that interval contains the true
    17      A. Probably four or five is more than            17    value, and I explained that correctly in my
    18    there were --                                      18    report from a year ago and now at the
    19      Q. Okay.                                         19    beginning of the report with reference to
    20      A. -- maybe three or so, and I think a           20    the odds ratio.
    21    few of them came out during my deposition in       21           Another way of explaining that 95
    22    the case a year ago or so, and then I              22    percent confidence interval, which some
    23    believe -- they all came out as a result of        23    people find could be more intuitive is to
    24    the discussion in the deposition, so some          24    say if this experiment were to be repeated a
    25    confusion that I had as to through a certain       25    huge number of times, now the correct way of
                                                   Page 23                                                 Page 25
     1    year versus in a certain year. So that kind         1    saying it would be -- let me make I get this
     2    of thing, but again I think it was maybe two        2    right -- 95 percent of the confidence
     3    or three changes.                                   3    intervals that would be calculated would
     4      Q. Okay. Other than that, is it fair to           4    contain the true underlining population
     5   say that your original report is incorporated        5    value.
     6   into your current report with just those             6            So that's the way I want to say
     7   couple of changes that we just mentioned?            7    it, that's the way I ended up with it in the
     8      A. Yes.                                           8    deposition, but that's not what I actually
     9      Q. Okay. Have you also had a chance to            9    wrote when I wrote about it a second time in
    10   take a look at your prior deposition                10    my current report.
    11   transcript?                                         11            So a second -- so, yeah, I don't
    12      A. Yes.                                          12    even want to say it the wrong way, but
    13      Q. All right. And is there anything in           13    anyway that's the correct way of saying it.
    14   there that as you read through it you wanted        14    Repeated a million times, 95 percent of
    15   to correct or change, anything that you see         15    those million confidence intervals that
    16   that you said, Boy, I got that wrong?               16    would be calculated would contain the true
    17      A. Yes.                                          17    value.
    18      Q. Okay.                                         18       Q. Oh, okay. So I think the way you may
    19      A. Although I actually ended up in the           19   have stated it in the report is that if you
    20    right place, but I wasn't happy with my            20   ran the test a million times, 95 percent of
    21    discussion, explanation of a 95 percent            21   the time the true result would fall within
    22    confidence interval, which actually, for           22   the confidence interval that you've
    23    some reason I carried through to my current        23   calculated?
    24    report.                                            24       A. I think I said something similar to
    25           So that would be -- if you want to          25    that.
                                                                                               7 (Pages 22 - 25)
                                            Veritext Legal Solutions
    www.veritext.com                                                                               888-391-3376
Case 1:14-ml-02570-RLY-TAB Document 9347-1 Filed 10/08/18 Page 3 of 3 PageID #:
                                    62980
                   CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                                   Page 26                                                 Page 28
     1      Q. Okay.                                          1   report, and I guess now the current report,
     2      A. I said 95 percent of the time the              2   is that when you said odds ratio you would
     3    proportion that -- the estimated quantity,          3   say more precisely that would mean reporting
     4    whatever it is, whether it's an odds ratio          4   odds ratio?
     5    or whatever it is, whatever is being                5       A. In most instances where I use that
     6    estimated would fall within the confidence          6    term here, yes.
     7    interval that I calculated, and that's just         7       Q. Okay.
     8    not right, and I even don't know why I said         8       A. And I should have just explained from
     9    that, but...                                        9    the outset it's different from what other
    10      Q. Okay. So what you mean to say if you          10    people consider as a reporting odds ratio,
    11   ran the test a million times, you might get         11    but I want to call it a reporting odds ratio
    12   different confidence intervals each time you        12    just to be very, very clear that it is --
    13   run the test, there may be different                13    you know, like a reporting risk ratio based
    14   numerical values?                                   14    on reports.
    15      A. Correct.                                      15       Q. Okay. Any other changes that you
    16      Q. And that 95 percent of the numeric --         16   would want to make your original deposition
    17   95 percent of the confidence intervals that         17   transcript as you read it?
    18   you calculated from the million tests, 95           18       A. Nothing else comes to mind.
    19   percent of them would contain the real value?       19       Q. All right. You stand by everything in
    20      A. Correct. That's exactly correct.              20   it?
    21      Q. Okay. Any other changes you want to           21       A. I can't say that I read it that
    22   make to your description of the confidence          22    carefully --
    23   interval or that --                                 23       Q. Okay.
    24      A. No, that's it.                                24       A. -- to be able to say that, but.
    25      Q. Anything else in your prior deposition        25       Q. Okay. But there is nothing else that
                                                   Page 27                                                 Page 29
     1   that you think you got wrong, you want to            1   you would -- that you as you're sitting here
     2   correct, you think needs changing?                   2   would say that needs to change, I've got to
     3       A. I mean the only thing -- I wouldn't           3   explain that a different way or I have to
     4    even state it in such strong terms.                 4   correct myself?
     5            In my report and in the prior               5          MR. SCHULTZ: Asked and answered.
     6    deposition, I refer to reporting risk ratio,        6      A. So nothing comes to mind at the
     7    but then I refer to odds ratio, and I did           7    moment.
     8    explain that that odds ratio really is a            8      Q. Okay. Doctor, I'm going to ask you,
     9    reporting odds ratio as well, but it's a            9   as I did I think in the first deposition a
    10    little strange.                                    10   series of sort of "your not qualified to"
    11            I mean it's a little -- you know,          11   questions, and I always tell people I'm not
    12    I probably should have called it a reporting       12   trying to belittle or denigrate anybody. I
    13    odds ratio. I didn't because I believe that        13   just want to make sure that we got clear kind
    14    there's another quantity different from what       14   of what your expertise is, what your area of
    15    I was presenting that is actually called a         15   expertise is.
    16    reporting odds ratio.                              16           Is that all right?
    17            So that's why I didn't call it a           17      A. Yes.
    18    reporting odds ratio, but I worried that           18      Q. Okay. Sorry about the noise there.
    19    maybe I introduced a little bit of confusion       19           All right. So would I correct
    20    by not referring that to that -- to the odds       20   you're not qualified -- I'm sorry, back up.
    21    ratio as a reporting odds ratio in the same        21           It would not be in your expertise
    22    way I referred to the risk ratio as a              22   to determine whether an IVC filter strut is
    23    reporting risk ratio.                              23   outside the inferior vena cava; is that true?
    24       Q. Is that something that would carry all       24      A. Correct.
    25   the way through your report, the original           25          MR. SCHULTZ: Form.
                                                                                               8 (Pages 26 - 29)
                                            Veritext Legal Solutions
    www.veritext.com                                                                              888-391-3376
